Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
20, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00513-CR

                     IN RE DOMINIC J. GOOCH, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS


                      MEMORANDUM OPINION

      On June 11, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In
the petition, relator complains that motions he has filed in the 174th District Court
have not been ruled upon.     Relator requests this court “take jurisdiction” of his
motions and make the rulings.

      To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). When a motion
is properly filed and pending before a trial court, the act of considering and
resolving it is ministerial, not discretionary. Ex parte Bates, 65 S.W.3d 133, 134–
35 (Tex. App.—Amarillo 2001, orig. proceeding).

        This court is empowered to compel by writ of mandamus a district court to
consider and rule on properly filed pending motions if (1) relator has asked the trial
court to rule, and (2) the trial court either refused to rule or failed to rule within a
reasonable time. See Barnes v. State, 832 S.W.2d 424, 426, 427 (Tex. App.—
Houston [1st Dist.] 1992, orig. proceeding); Von Kolb v. Koehler, 609 S.W.2d 654,
655-56 (Tex. Civ. App.—El Paso 1980, no writ). We are not empowered to rule on
the motions ourselves. A relator has the burden of providing this court with a
sufficient record to establish his right to mandamus relief. See Walker v. Packer,
827 S.W.2d 833, 837 (Tex.1992) (orig. proceeding); see Tex. R. App. P. 52.3,
52.7.

        None of the motions that relator claims were filed in the trial court are in the
record before this court.    Accordingly, relator has not demonstrated the motions
are actually pending in the trial court and the trial court is aware of the motions.

        For these reasons, relator has not established his entitlement to the
extraordinary relief of a writ of mandamus and we deny relator’s petition for writ
of mandamus.

                                        PER CURIAM

Panel consists of Justices Boyce, Jamison and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).

                                            2